                           Case 1:20-cv-01762-ER Document 25 Filed 03/19/21 Page 1 of 1

Attorneys admitted in                                                                              Doniger // Burroughs
                                                                                                   Doniger    Burroughs Building
                                                                                                                        Building
California, New York,                                                                              603
                                                                                                   603 Rose
                                                                                                       Rose Avenue
                                                                                                              Avenue
Texas, Pennsylvania, and                                                                           Venice,
                                                                                                   Venice, California
                                                                                                           California 90291
                                                                                                                      90291
Maine
                                                                                                   New York
                                                                                                   Doniger    Office
                                                                                                           / Burroughs NY
Sender’s contact:                                                                                  295
                                                                                                   231 Madison           22nd Floor
                                                                                                                Avenue, Suite
                                                                                                       Norman Avenue,         413
scott@donigerlawfirm.com                                                                           New York,New
                                                                                                   Brooklyn,  NewYork
                                                                                                                    York11222
                                                                                                                         10017
(310) 590-1820
                                                                                                   Sender’s contact:
                                                                                                   scott@donigerlawfirm.com
                                                                                                   (310) 590-1820


                                                     March 16, 2021

DELIVERED VIA ECF                                                                                   3/19/2021

Honorable Edgar Ramos
Thurgood Marshall U.S. Courthouse
40 Foley Square
Courtroom 619
New York, New York 10007

                                    Case Title:          Kirk Kara Corp. v. M.D.C. Diamonds International Inc.,
                                                         et al;
                                                         1:20-cv-01762-ER
                                    Re:                  Request for Adjournment

Your Honor:

        Our office represents Plaintiff Kirk Kara Corp. (“Kirk Kara”) in this copyright infringement matter. We
write pursuant to Rule 1E of Your Honor’s Individual Practices to respectfully request a 30-day adjournment of
the hearing currently scheduled for Thursday, March 18 at 11:00 am. The reason for this request is that the
parties are currently engaged in settlement discussions. The additional time would allow the parties to negotiate
a resolution and conserve judicial resources. There have been no previous requests for an extension.

          Plaintiff has also provided a copy of this request to a representative for defendant via email.

          We thank Your Honor for your consideration of this request.


                                                  Respectfully submitted,

                                            By: /s/ Scott Alan Burroughs
                                                Scott Alan Burroughs
                                                Laura M. Zaharia
                                                DONIGER / BURROUGHS
                                                For the Plaintiff
         The March 18 default hearing is hereby adjourned to April 23, 2021 at 11:00 a.m. The hearing will
         occur remotely and by telephone. The parties are instructed to dial (877) 411-9748 and enter access
         code 3029857# when prompted. Plaintiff is directed to provide a copy of this order to Defendant.
          SO ORDERED.


                                                            1                 3/19/2021
